El Juez Asociado Sr. Wolf,
emitió la opinión del tribunal.
El apelante, entre otros errores, alega la falta de conclu-siones (findings) acerca de algunas supuestas cuestiones esen-ciales. Acabamos de resolver en el caso de Lebrón v. Paganacci que el dejar de hacerse conclusiones particulares no puede alegarse como error.
La corte en este caso emitió sus conclusiones (findings), las cuales lian sido elevadas a este tribunal. Son las siguientes:
“La demanda en este caso fué interpuesta por el Administrador Judicial de los bienes del finado Julio N. Laabes, Don Cristino La-torre, en cobro de la suma de $500 correspondiente al primer plazo vencido en 31 de diciembre de 1914, de un crédito hipotecario cons-tituido por Don Roque Torres y Rodríguez y su esposa Manricia García mediante escritura otorgada ante el notario Ledo. José Benet en 2 de mayo de 1912.
“El demandado Roque Torres interpuso excepción general de que la demanda no aduce hechos suficientes para constituir una causa de acción; y contestó al mismo tiempo negando deber a Julio N. Laabes la suma de $2,500 cantidad total del crédito hipotecario men-cionado, y confesando que en la fecha en que se otorgó la escritura de 2 de mayo de 1914 ante el notario José Benet, sólo adeudaba al finado Julio N. Laabes la suma de $600 y haciendo además otras alegaciones pertinentes a su derecho.
“También el demandado interpuso tina contrademanda en sn con-testación en la que en resumen alegaba, que el demandado había otorgado la escritura No. 15, citada, debido a falsas y dolosas repre-sentaciones del finado Julio N. Laabes referente a sn estado finan-ciero, etc., y que su otorgamiento era simulado; y que en prueba de su buena fe el mismo día, mes y año en que se otorgó la escritura citada, otorgó en unión de Julio N. Laabes un documento privado en que se hacía constar dicha simulación y en la cual constaba que el demandado Roque Torres le debe a Laabes $600, que se obligaba a pagárselos en varios plazos; y terminaba solicitando que la corte declarara sin lugar la demanda y con lugar la contrademanda.
“La vista se celebró con asistencia de las partes y de sus aboga-dos el día 18 de mayo de 1915, y como resultado de toda la eviden-cia introducida la corte da por probados los siguientes hechos:
“En este caso existe la simulación de contrato, pero éste no fué otorgado, como alega el demandante, para hacer aparecer que Julio *860N. Laabes era solvente, sino para defraudar a su esposa Mauricia García, la cual en la fecha en que se otorgó dicho contrato, había establecido demanda de divorcio contra su esposo el demandado y pedía la división del capital de la sociedad conyugal.
“La verdadera causa de la simulación de dicho contrato no pudo alegarla el demandado, porque siendo con objeto de defraudar a su esposa en la división de los bienes conyugales, no le daba dere-cho a reclamar nada en contra de los herederos de Laabes.
“Respecto al documento privado o contra-documento, como se dice vulgarmente, que presenta el demandado, Laabes hace constar en el mismo la naturaleza de la transacción hecha entre él y Roque Torres; la corte opina que Laabes nunca otorgó tal documento.
“El documento de referencia aparece suscrito por Laabes, pero la corte ha llegado a la firme convicción de que la firma que apa-rece en el mismo no ha sido estampada por él, y que dicho documento fué preparado después de la muerte de Laabes.
“Muerto Laabes, ¿qué hace el demandado con el documento? Pué a casa de un notario público para hacer una exhibición del documento, en un procedimiento rarísimo y del cual por primera vez ha visto la corte en asuntos de esa índole. Si se quiere conservar un documento seguro, para poder presentarlo cuando fuere nece-sario, entonces debiera haberse protocolizado el documento; un acto de exhibición de documento ante notario, no tiene valor ninguno y no puede garantizar que las firmas en el mismo estampadas sean auténticas. El hecho de exhibir ante notario el documento y tratar de introducir como evidencia el acta notarial es sumamente sospe-choso. El demandado enseñó el documento a su abogado y a otras personas, pero a la persona a quien debía enseñarlo o sea al admi-nistrador judicial Don Oristino Latorre, que hace meses que había sido nombrado por la corte y al cual como tal administrador judicial de los bienes de Laabes, es a quien debió el demandado enseñar el documento para que éste tuviera conocimiento del mismo; pero el demandado no lo hace así. Con el administrador judicial era con quien el demandado Roque Torres tenía que ventilar su asunto, y teniendo un papel de esa naturaleza, a dicho administrador era a quien debió presentarlo y no a personas extrañas a la administra-ción de los bienes de Laabes.
“Por tales razones, la corte es de opinión que debe declarar como declara con lugar la demanda, y en consecuencia dictarse senten-cia como así se ordena, de acuerdo con las alegaciones de la misma, con las costas, gastos, desembolsos y honorarios de abogado a cargo del demandado.”
*861Considerada la prueba opinamos con la corte inferior que el contrato de hipoteca por virtud del cual se instituyó este pleito en realidad de verdad fué simulado. El examen que liemos hecho de la prueba demuestra que todos los testigos sin siquiera excluir al abogado del apelado que ocupó la silla de testigos, estaban convencidos de que dicho contrato fué falso y simulado. La prueba toda se mostraba en este sen-tido, y el hecho de que el difunto en vida jurara lo contrario en pleitos distintos entre el apelante, la esposa de éste y el difunto teniendo la naturaleza de las declaraciones hechas en propio favor y que quizás son de otro modo incompetentes, no puede afectar la conclusión a qué ha llegado esta corte así como la corte sentenciadora en vista de la prueba Conveni-mos, también, con las otras conclusiones de la corte respecto a los hechos. El alegado contra-documento no tiene existen-cia real o legal entre las partes o sus representantes legales. El demandado fué en verdad parte en un fraude y su decla-ración no corroborada hubiera merecido muy poca conside-ración, pero su testimonio al efecto de demostrar que el con-trato principal en realidad de verdad fué' simulado estaba sostenido por otras pruebas. De las manifestaciones hechas por los testigos acerca de lo que sucedió después de firmarse el contrato principal deducimos que Laabes y Roque Torres en realidad otorgaron un contra-documento, pero que no fué el documento que Roque Torres exhibió al notario. Sea o no esto cierto, la prueba tiende a demostrar, indepéndientemente de dicho documento, que el supuesto contrato de hipoteca era falso. Eo existe nada en los libros de Laabes que demuestre la existencia de una deuda tan grande. Su inventario fué cerrado sin ella, y apareció de la declaración de Roque Torres y de otras personas, que Laabes y dicho Roque Torres otor-garon el contradocumento paia engañar a Mauricia García,, esposa de Roque Torres.
Ro-podemos, sin embargo, convenir con las conclusiones legales de los hechos a que ha llegado la corte. Laabes ac-*862tuaba igualmente de modo fraudulento, y su administrador judicial no puede estar en mejor situación que la que Rubiera tenido el mismo Laabes. In pari delicto potior est conditio de-fendentis. Comprendemos perfectamente que la corte es-tuvo impresionada con la mala fe y conducta fraudulenta del demandado en este y en otros pleitos y que dicho demandado mereció poca o ninguna consideración, pero tampoco la mere-cía Laabes que le ayudó a realizar esos actos. La escritura de hipoteca bajo la cual reclama este administrador judicial, según el propósito e intención de las partes, nunca tuvo exis-tencia legal. La esposa del demandado fué inducida a fir-marla por las falsas simulaciones de su esposo y de Laabes. El hecho de que nada pueda recobrarse por virtud de dicho contrato quizás puede beneficiar todavía a la única parte sin culpa en la transacción. Siendo un contrato fraudulento y simulado, las cortes no deben favorecerlo. Ex dolo malo non oritur actio. Hughes on Procedure, páginas 493 y siguientes, 605 y siguientes, 933 y siguientes.
Los artículos 1242 y 1243 del Código Civil disponen lo si-guiente :
“Artículo 1242. — Los contratos sin causa, o con causa ilícita, no producen efecto alguno. Es ilícita la causa cuando se opone a las leyes o a la moral.
“Artículo 1243. — -La expresión de una causa falsa en los contra-tos dará lugar a la nulidad, si no se probase que estaban fundados en otra verdadera y lícita.”
No hubo causa alguna para este contrato y por tanto era ineficaz.
Considerando que esta cuestión principal favorece al ape-lante, se hace innecesario examinar los demás errores que han sido alegados.
La sentencia apelada debe ser revocada, dictándose otra en favor del demandado, pero sin especial condenación de costas u honorarios de abogado, y sin perjuicio de que el *863apelado pueda establecer una acción en cobro de la cantidad que realmente se le adeuda.

Revocada la sentencia apelada y dictada otra declarando sin lugar la demanda, sin 'especial condenación de costas u honorarios de ahogado, y sin perjuicio de que el adminis-trador entable pleito por la cantidad que realmente se adeude. .

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro y Aldrey.
El Juez Asociado Sr. HutcMson firmó expresando estar “conforme con la sentencia y con la opinión en cuanto se refiere al segundo de los dos errores discutidos.”